Opinion by
Williams, J.,
Charles H. White and Sarah S., his wife, by deed of trust, executed October 7, 1852, .conveyed certain real estate to Edward Carpenter in trust, inter alia, to pay the income to the settlor, and upon his death and that of his wife, to sell the said real estate and pay and distribute the net proceeds of such sale to and among his children in . equal shares, the shares of his daughters to be, however, held in trust and the income derived therefrom paid to them for life, with power to appoint their respective shares of principal by last will and testament; and for want of such appointment, to hold same in trust for the right heirs of such daughters so dying, agreeably to the intestate laws.
Charles H. White died in September, 1876, leaving him surviving a widow, who died January 27, 1887, and one daughter, Rebecca S. Newbold, who died March 28, 1890. By her last will she appointed her share of the trust fund, created by her father’s deed of trust, to her son, Albert W. Newbold, for life, with power of appointment and if he died without issue and without exercising the power, her daughter, Alice N. Hutchinson, should take for life, with further limitations, and appointed The Land Title & Trust Co. executor and trustee.
The Fidelity Trust Co., substituted trustee under the deed of Charles H. White, filed its final account in the Court of Common Pleas No. 2, of Philadelphia County, which account was duly audited and the balance of the *154fund awarded to The Land Title & Trust Co., executor and trustee of the will of Rebecca S. Newbold. No appeal was taken therefrom.
Albert W. Newbold died Nov. 14, 1914, intestate and without issue. The Land Title & Trust Co. filed its first account as trustee under the will of Rebecca S. Newbold, deceased, of the “Charles H. White trust estate,” and it is from the award of that fund to accountants in trust for Alice N. Hutchinson that we have this appeal.
Rebecca E. Brown, the appellant, is the daughter of Sallie C. Koop, deceased, who was a daughter of Charles H. White, the settlor in the deed of trust referred to herein, and claims as one of the right heirs of the settlor.
We are of opinion that the answer to a single question will determine this appeal. Was the decree of the Court of Common Pleas No. 2, Philadelphia County, approving the report of its auditor, directing the fund, derived from the sale of real estate conveyed by the deed of Charles H. White, to be paid to the executor and trustee ©f Rebecca S. Newbold, deceased, for the uses and purposes of her will, conclusive of the fact that she had made a valid disposition of the fund created by her father’s deed and over which she had a power of appointment?
The auditor was passing upon a final account of the trust estate of Charles H. White; due legal notice had been given and counsel representing various parties in interest were present. The decree of the court confirming the award by the auditor of the fund in question could not have been made unless it determined that the appointment made by the will of Rebecca S. Newbold was valid, for the fund was awarded to the executor and trustee of her will “for the purposes and uses set forth in the same.” As before stated, no appeal was taken from this decree. The notice given by the auditor was sufficient: Borland’s App., 234 Pa. 280. The heirs of Charles H. White were in direct privity with the trustees of the fund; it is through them only they can claim, *155as they were the representatives .of the creator of the fund. All persons are privies to a judgment whose succession to the rights of property adjudicated or affected were derived through or under some one of the parties to the action: 23 Cyc. 1253. To render a decree conclusive it is not necessary to be against one by name; it is enough that it is against his interest: Taylor v. Cornelius, 60 Pa. 187. The rule of res adjudicata extends to every question in the proceedings that was legally cognizable: Nernst Lamp Co. v. Hill, 243 Pa. 448. Matters which follow by necessary and inevitable inferences from the judgment, findings or determinations of the court in relation to the subject-matter of the suit which are necessarily implied from its final decision as being final determinations which it must have made in order to justify the judgment as rendered, are equally covered by the estoppel as if they were specifically found in so many words: 23 Cyc. 1306; Bell v. Allegheny County, 184 Pa. 296; Donaghy’s Est., 152 Pa. 92; Dorris v. Erwin, 101 Pa. 239.
If the fund is not a part of the estate of Rebecca S. Newbold, that question should have been raised upon the audit of the “Trust Estate of Charles H. White” in 1890. If it is a part of her estate then appellant has no standing for she is not claiming through the testatrix but against her and her appointee: High’s Est., 136 Pa. 222. The decree of the Common Pleas No. 2, made in 1890, not appealed from, passed the fund from the trust estate of Charles H. White to the estate of Rebecca S. Newbold and is conclusive of the fact that there was a válid exercise of the power conferred upon her: McCown’s Est., 221 Pa. 324. This being so, the other questions become immaterial and there is no error in the record.
The decree is affirmed.